Case 0:19-cv-62670-CMA Document 11 Entered on FLSD Docket 10/31/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-62670-CIV-ALTONAGA/Seltzer

  KEVIN TURNER, et al.,

         Plaintiffs,
  v.

  ONE 2020 74 FOOT SUNSEEKER
  SPORT YACHT, Hull No. XSK07214H920,
  her engines, tackle, equipment, furniture,
  auxiliary vessels, appurtenances, and
  necessaries, in rem,

        Defendant.
  _____________________________________/

                                             ORDER

         THIS CAUSE came before the Court on Plaintiffs’ Motion for Issuance of Order

  Directing the Clerk of Court to Issue a Warrant of Arrest In Rem and for Emergency

  Consideration [ECF No. 7]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED.                        Pursuant to

  Supplemental Rule (C)(3)(a)(i) and Local Admiralty Rule C(2)(a) and Rule D, the Clerk is

  directed to issue a warrant of arrest against the 74-foot motor yacht, ONE 2020 74 FOOT

  SUNSEEKER SPORT YACHT, Hull No. XSK07214H920.

         DONE AND ORDERED in Miami, Florida, this 31st day of October, 2019.




                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
